 
 
EXHIBIT 10.1
 


 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”), dated as of September 15, 2014, is by and
between Cigna Corporation, a Delaware corporation (“Cigna”) and Herbert Fritch
(“Employee”).
 
WHEREAS, Cigna and Employee are parties to the Executive Retention Agreement
dated as of October 24, 2011, as amended by the Agreement between Cigna and
Employee dated as of December 7, 2011 (as amended, the “Retention Agreement”),
which sets forth the terms and conditions of Employee’s retention by the
Company; and
 
WHEREAS, Cigna and Employee desire to amend the Retention Agreement to modify
the number of Employee’s Restricted Cigna Shares subject to the “Lock-Up”
restrictions set forth therein;
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.      Terms not defined herein shall have the meaning set forth in the
Retention Agreement.
 
2.      Effective as of the date hereof, Section 6(a) of the Retention Agreement
is hereby deleted in its entirety and replaced with the following:
 
“6.       Lock-Up of Cigna Shares.
 
(a)        Subject to Section 6(b), until the earlier of the date set forth in
Appendix A as the Lock-Up Date and the termination of Employee’s employment with
Cigna and its subsidiaries (1) for Good Reason, (2) without Cause or (3) by
reason of Employee’s death or disability (the “Lock-Up Period”), Employee shall
not (i) offer, pledge, announce the intention to sell, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly:
 
 
·
The shares of Cigna common stock acquired through the exercise of the following
stock option Rollover Awards:

 
Grant Date
Strike Price
Number of Options
     
2/13/2009
$12.25
63,043
2/11/2010
$14.40
138,752
3/7/2011
$30.13
35,996
3/7/2011
$30.13
35,996

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
or;






 
·
11,799 shares of Cigna common stock acquired through the settlement of
restricted share Rollover Awards; or



 
·
69,202 Cigna Exchange Shares, as defined in the Agreement between Cigna and
Employee dated December 7, 2011

 
(together, the “Restricted Cigna Shares”) or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Restricted Cigna Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Restricted
Cigna Shares, in cash or otherwise (any such transaction described in clause (i)
or (ii), a “Transfer”).”
 
3.      Except as expressly modified hereby, the Retention Agreement shall
continue unmodified and in full force and effect.
 
4.      Nothing herein shall be deemed to create an employment contract, and
Employee acknowledges that Employee’s employment by the Company is terminable at
will by either party with or without cause and with or without notice.  This
Agreement may not be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by Employee and a
duly authorized officer of the Company.  Each party shall perform such further
acts and execute and deliver such further documents as may be reasonably
necessary to carry out the provisions of this Agreement.
 
5.      This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together constitute one and the same
instrument.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 


 
[Remainder of Page Intentionally Blank]
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.
 

 
CIGNA CORPORATION
     
By:
/s/ John M. Murabito
   
John M. Murabito
   
Its: Executive Vice President of
Human Resources and Services
         
Herbert A. Fritch
       
/s/ Herbert A. Fritch

 
 
 
3

--------------------------------------------------------------------------------


 